NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted February 3, 2016
                                Decided February 3, 2016

                                         Before

                      DANIEL A. MANION, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

No. 15-2185

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Southern District of Indiana,
                                                Indianapolis Division.
      v.
                                                No. 1:12CR00185-003
CHRISTOPHER M. RACHELL,
     Defendant-Appellant.                       Sarah Evans Barker,
                                                Judge.

                                       ORDER

        Christopher Rachell pleaded guilty to conspiring to possess and distribute
marijuana, see 21 U.S.C. §§ 846, 841(a), and he was sentenced to 120 months’
imprisonment. Rachell’s plea agreement includes an appeal waiver, but he filed a notice
of appeal anyway. His appointed counsel represents that the appeal is frivolous and
seeks to withdraw under Anders v. California, 386 U.S. 738 (1967). We invited Rachell to
respond to counsel’s motion, see CIR. R. 51(b), but he has not. Counsel’s supporting brief
explains the nature of the case and discusses points that could be expected to arise on
appeal, and because his analysis appears to be thorough, we limit our review to the
subjects he discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United
States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).
No. 15-2185                                                                           Page 2

       Counsel says that Rachell has given conflicting answers about whether he wants
to challenge his guilty plea, so counsel first considers whether Rachell could claim on
appeal that the district judge did not comply with Federal Rule of Criminal Procedure
11(b) before accepting the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th
Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). Counsel points out
that the plea agreement, which provided for a prison sentence of 100 to 120 months, was
binding on the district court once the judge accepted it. See FED. R. CRIM. P. 11(c)(1)(C),
(c)(3)(A); United States v. Sanford, 806 F.3d 954, 960 (7th Cir. 2015). Counsel also
represents, and we agree, that the transcript of the plea colloquy shows that the district
court substantially complied with Rule 11. The court advised Rachell of the trial rights he
was waiving by pleading guilty, the charges against him including a dismissed firearm
count that would have required a consecutive prison sentence, and the judge’s limited
discretion to impose a sentence from 100 to 120 months’ imprisonment, based on the
plea agreement. See FED. R. CRIM. P. 11(b)(1); United States v. Blalock, 321 F.3d 686, 688–89
(7th Cir. 2003); United States v. Akinsola, 105 F.3d 331, 334 (7th Cir. 1997). The court also
ensured that Rachell’s guilty plea was supported by an adequate factual basis and made
voluntarily. See FED. R. CRIM. P. 11(b)(2), (3). Thus, as counsel recognizes, an appellate
claim contesting Rachell’s guilty plea would be frivolous.

       It follows, says counsel, that the entire appeal is frivolous because Rachell’s plea
agreement includes an appeal waiver. We agree, since an appeal waiver stands if the
underlying guilty plea stands. United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013);
United States v. Quintero, 618 F.3d 746, 752 (7th Cir. 2010). In any event Rachell’s appeal
would be frivolous despite the waiver because he bargained for, and received, a specific
sentence. He cannot appeal that sentence because it does not exceed what he bargained
for, and neither has counsel identified any reason to conclude that the sentence was
imposed in violation of law. See 18 U.S.C. § 3742(a)(1), (c)(1); Sanford, 806 F.3d at 960–61;
United States v. Cieslowski, 410 F.3d 353, 363 (7th Cir. 2005); United States v. Gibson, 356
F.3d 761, 766–67 (7th Cir. 2004).

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.